Citation Nr: 1637707	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO. 06-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent disabling from February 4, 2003, forward, for limitation of motion of the left wrist, due to residuals of a gunshot wound, to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (a left wrist disability). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. Jurisdiction over this appeal now lies with the VA RO in New York, New York. 

In the June 2006 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in September 2009. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

In June 2009, October 2009, May 2011, and June 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

Regarding the claim of entitlement to a TDIU, the Board notes that effective February 11, 2010, the Veteran has been in receipt of a 100 percent disability rating for his mental health disability. However, the current appeal period predates the assignment of the 100 percent disability rating. Additionally, a grant of a 100 percent disability rating does not always render the issue of entitlement to a TDIU moot, and VA's duty to maximize benefits includes consideration of whether 
his disabilities establish entitlement to special monthly compensation under 
38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Accordingly, the issue of entitlement to a TDIU remains part of the instant appeal. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1. For the entire rating period on appeal, the Veteran's left wrist disability has been manifested by chronic pain and stiffness, and decreased functional capacity including difficulty lifting and carrying. Ankylosis and impairment of the hand or forearm have not been shown. 

2. Prior to February 11, 2010, the Veteran was service-connected for a left wrist disability, rated as 10 percent disabling, and a residual scar disability, rated as 10 percent disabling. The combined disability evaluation was 20 percent. 

3. From February 11, 2010, forward, the Veteran's mental health disability was rated as 100 percent disabling. 

4. The preponderance of the competent, probative, and credible evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to February 11, 2010. 


CONCLUSIONS OF LAW

1. For the entire rating period on appeal, the criteria for an increased rating in excess of 10 percent disabling for a left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015). 

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims for increased disability ratings, including entitlement to a TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in February 2004 and January 2010 that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include VA treatment records, records from the Social Security Administration (SSA), VA examination reports from January 2005, March 2006, March 2010, July 2011, and July 2015, and the Veteran's statements. 

The Veteran was afforded VA examinations in January 2005, March 2006, March 2010, July 2011, and July 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disabilities. In addition, the VA examiner addressed all the relevant rating criteria for rating wrist disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

The Veteran has not been afforded an examination since July 2015; however, a specific assertion of worsening of symptoms since the last VA examination was not made. The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Left Wrist Disability

The Veteran contends that he has chronic pain in the left wrist that results in decreased mobility, decreased strength, and decreased functional capacity. Accordingly, the Veteran contends that a higher disability rating is warranted.

The Veteran's left wrist disability is currently rated as 10 percent disabling under Diagnostic Code 5215. See 38 C.F.R. § 4.71a. Under Diagnostic Code 5215, a 10 percent disability rating is warranted, in either the major or minor wrist, for a limitation of palmar flexion in line with the forearm, or a limitation of dorsiflexion (extension) to less than 15 degrees. Id. The Veteran is right-hand dominant (major wrist). See e.g., July 2015 VA Examination Report. 

The Veteran initiated the instant claim for an increased disability rating in correspondence received by the RO on February 4, 2004. As the relevant temporal focus on an increased rating claim includes up to one year prior to the date of claim, the relevant appeal period begins on February 4, 2003. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Private correctional facility medical records dated in 2003 and 2004 reflect that the Veteran reported recurrent pain in his left wrist. The private clinicians noted pain with movement, but that the Veteran retained good, albeit limited, range of motion. An April 2004 treatment record indicates the Veteran was given a wrist brace to use for support. 

In an April 2004 statement, the Veteran reported recurrent, chronic pain in his left wrist causing limitations in excessive movement, limited lifting and carrying capacity, and difficulty sleeping due to pain. 

Upon VA examination in January 2005, the Veteran reported left wrist and thumb pain and decreased mobility. Upon range-of-motion testing, the VA examiner documented 20 degrees of flexion and 15 degrees of extension; the VA examiner noted pain with motion. The VA examiner noted tenderness to palpation, but no joint instability and intact neurovascular structures. 

Upon VA examination in March 2006, the Veteran reported progressively worsening left wrist pain and stiffness. The Veteran reported flare-ups, occurring once per week and lasting approximately half a day in duration, which he described as increased pain and stiffness causing increased limitation in movement. Upon range-of-motion testing, the VA examiner documented 70 degrees of flexion with pain beginning at 65 degrees, and 30 degrees of extension with pain beginning at 25 degrees; the VA examiner documented no change in range of motion upon repetitive testing. The VA examiner documented swelling, atrophy, and tenderness to palpation, but no deformity. 

In two May 2006 statements, the Veteran reported that he has chronic pain that severely limits the functional use of his left hand. The Veteran indicated that he is handicapped because his left hand is "totally dysfunctional" and he "can't use it for anything." See also May 2006 VA Form 9; October 2006 VA Form 9. In a September 2009 statement, the Veteran reported that his wrist will "give out" three-to-four times per month due to pain, causing him to drop whatever he is holding in his hand. See also March 2010 Statement; June 2010 Statement; August 2011 Statement; December 2011 Statement. 

An April 2008 VA orthopedic treatment record reflects that the Veteran reported chronic left wrist pain with motion. The VA physician documented 15 degrees of flexion and 20 degrees of extension. The VA physician also documented normal strength and intact neurovascular structures. The VA physician diagnosed left radiocarpal degenerative joint disease. 

VA neurology treatment records dated in 2009 and 2010 reflects that the Veteran reported bilateral numbness in his fingers and pain in the left wrist. The VA physician diagnosed cervical radiculopathy in addition to the left wrist disability. Diagnostic testing suggested a possible left borderline ulnar sensory neuropathy. 

Upon VA examination in March 2010, the Veteran reported chronic, recurrent left wrist pain and stiffness. The Veteran reported increased pain and dysfunction with increased use, which occasionally necessitated the use of a wrist splint. Upon range-of-motion testing, the VA examiner documented 70 degrees of pain-free flexion and 50 degrees of extension with pain at end-range; the VA examiner documented no additional limitation of motion with repetitive motion. Following examination, the VA examiner diagnosed posttraumatic osteoarthritis of the left wrist. 

A November 2010 VA treatment record reflects that the Veteran reported chronic pain and a popping sensation in his left wrist. The VA physician noted a mild decrease in range of motion, tenderness to palpation, and crepitus. 

Upon VA general medical examination in June 2011, the Veteran reported that he was currently unemployed after he medically retired from work as a bus driver due to his wrist and hand disability. However, the VA examiner opined that the Veteran's left wrist disability did not cause a significant effect on his usual daily activities or occupational activities. 

Upon VA orthopedic examination in July 2011, the Veteran reported chronic left wrist pain and stiffness. The Veteran reported variable flare-ups precipitated by increased use and grasping, which result in an additional loss of motion and function. Upon range-of-motion testing, the VA examiner documented 80 degrees of pain-free flexion and 70 degrees of extension with pain at end-range; the VA examiner documented increased pain and decreased endurance upon repetitive testing, but no additional loss of motion or functional loss.

Upon VA examination in July 2015, the Veteran reported constant left wrist pain and stiffness that is aggravated by increased use and movement; the Veteran denied flare-ups. Upon range-of-motion testing, the VA examiner documented 45 degrees of flexion and 45 degrees of extension, with pain upon movement in both directions; the VA examiner documented no additional loss of function or range of motion upon repetitive testing. In addition, the VA examiner noted full strength in the left wrist and no tenderness to palpation, crepitus, atrophy, or ankylosis. The VA examiner indicated that the left wrist disability impacts his ability to perform repetitive use or lifting activities. 

In an August 2015 addendum medical opinion, the VA examiner indicated that the Veteran reported pain throughout active movement in all planes. The VA examiner also indicated that there is no weakness, excessive fatigability, or incoordination associated with the left wrist disability.

The Board is cognizant of the recent holding of Correia v. McDonald, 28 Vet. App. 158 (2016) that states that in order for a VA joint examination to be adequate it must test the joints for pain on both active and passive motion, in weight-bearing and non-weight-bearing conditions, and, if possible, with the range of the opposite undamaged joint. Correia, 28 Vet. App. 169-170; see also 38 C.F.R. § 4.59. While the July 2015 VA examination report contains information about weight-bearing and non-weight-bearing conditions, it is unclear if the left wrist joint was assessed in both active and passive range of motion. Additionally, the examination report does not contain measurements of the Veteran's right wrist. Therefore, the examination report, by itself, does not comply with the holding of Correia; however, a new examination is not needed. 

First, range-of-motion measurements of the right wrist are not needed. Prior VA examinations reports and VA treatment records have included range-of-motion measurements for the right wrist, and all have indicated that these measurements are within normal limits. Second, an assessment of pain with passive motion is not needed. The VA examiner indicated that the Veteran experienced pain throughout active movement in all planes. As the Veteran reported pain during movement in all planes of motion, any pain experienced during passive motion has already been captured by the assessment of pain during active motion. Accordingly, an assessment of pain during passive motion would not provide any additional information regarding the severity of the Veteran's functional capacity, as this information was fully identified by the active motion assessment. 

The preponderance of the evidence is against a finding of entitlement to a rating in excess of 10 percent disabling for a left wrist disability. The lay and medical evidence reflects that the Veteran's complaints of pain and stiffness result in a limitation of motion; however, this limitation of motion is less than that contemplated by the Rating Schedule. See 38 C.F.R. § 4.71a, Diagnostic Code 5215. Under Diagnostic Code 5215, a compensable rating is provided for dorsiflexion (extension) less than 15 degrees, or for (palmar) flexion limited to in line with the forearm (zero degrees). All VA examiners and treating clinicians have documented extension of at least 15 degrees and flexion greater than zero degrees. 

Despite a non-compensable limitation of motion, the lay and medical evidence establishes that the Veteran experiences chronic pain and stiffness that worsens with acute flare-ups or exacerbations. The lay and medical evidence establishes that these symptoms result in decreased functional use, decreased lifting and carrying capacity, and difficulty sleeping due to pain. Therefore, in consideration of the Veteran's pain and functional impairments associated with flare-ups, the Board finds that a 10 percent disability rating currently assigned is appropriate for the Veteran's left wrist disability for the entire rating period on appeal. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton, 25 Vet. App. 1; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32. The 10 percent disability rating is the highest schedular rating under Diagnostic Code 5215. 38 C.F.R. § 4.71a.

The evidence establishes that the Veteran occasionally uses an assistive device (wrist brace) in support of his left wrist disability. The use of an assistive device is not specifically listed in the rating criteria for evaluating upper extremity disabilities. However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a brace is used to support a part of the body that may be painful, atrophied, or deformed. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the occasional use of an assistive device as it relates to the symptomatology and functional independence associated with the Veteran's left wrist disability in the determination that a disability rating in excess of 10 percent is not warranted

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, VA examiners across the appeal period have uniformly documented no ankylosis of the left wrist joint. Additionally, there is no evidence of impairment of the left forearm or left hand that is not already contemplated by the left wrist disability. Therefore, a disability rating under Diagnostic Codes 5210-52014 is not warranted. 38 C.F.R. § 4.71a. 

Evidence of record establishes the presence of posttraumatic osteoarthritis in the left wrist. As such, the Board has considered application of Diagnostic Codes 5003 and 5010. 38 C.F.R. § 4.71a. Diagnostic Code 5010, which contemplates traumatic arthritis, provides that a disability should be rated under Diagnostic Code 5003, which contemplates degenerative arthritis. Id. Diagnostic Code 5003 provides that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Further, in the absence of limitation of motion, a 10 percent disability rating is provided under Diagnostic Code 5003 for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups. A 20 percent disability rating is provided for X-ray evidence of involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints. 38 C.F.R. § 4.45(f). 

The Veteran's left wrist disability is manifested by pain and stiffness resulting in functional impairment, and there is an X-ray finding of arthritis in the left wrist joint (major joint); however, there is no demonstrated compensable limitation of motion. Therefore, as the Veteran only has one service-connected joint affected by arthritis that demonstrates a non-compensable limitation of motion, the Board finds that an alternate or higher disability rating under Diagnostic Code 5003/5010 is not warranted. 38 C.F.R. § 4.71a. 

The Veteran is competent to report observable symptoms, such as pain and stiffness. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the left wrist disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to increased rating in excess of 10 percent disabling for a left wrist disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for the left wrist disability, a residual scar disability, and a mental health disability. 

The symptomatology and impairments caused by the Veteran's left wrist disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of function, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's left wrist disability is manifested by symptoms of pain, stiffness, decreased mobility, and decreased lifting and carrying capacity. See 38 C.F.R. § 4.71a, Diagnostic Code 5215. 

The Veteran has reported functional impairments such as difficulty grasping, manipulating, lifting, and carrying objects; however, such impairments are considered as part of the schedular rating criteria. The Veteran's reported occasional use of an assistive device for support, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining the additional functional impairment caused by the left wrist disability, as allowed and instructed by DeLuca. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Veteran has specifically requested extraschedular consideration of his left wrist disability. Specifically, the Veteran contends that the symptomatology associated with the left wrist disability is of such a degree that his left wrist and hand are essentially non-useful, especially during periods of acute exacerbation. During these periods, the Veteran reports his left hand is "totally dysfunctional" and that he "can't use it for anything." In contrast to his assertions, however, the clinical evidence does not establish that the disability picture associated with the left wrist disability is exceptional such that the available schedular evaluations are inadequate. Notably, there is no evidence that the Veteran has experienced frequent periods of hospitalization due to his left wrist disability. In addition, as discussed in detail below, the preponderance of the evidence is against a finding that the left wrist disability results in marked interference with employment. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's left wrist disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities. The Veteran's post-service employment history prior to 2000 includes working as maintenance control operator and a bus driver. The Veteran was incarcerated beginning in 2000 until 2004, and has not worked since his release. 

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore, 21 Vet. App. at 218. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib, 733 F.3d at 1354; 38 C.F.R. § 4.16(a); see also Floore, 26 Vet. App. at 381. 

Prior to February 11, 2010, the Veteran's service-connected disabilities do not meet the schedular criteria for consideration of a TDIU. Prior to February 11, 2010, the Veteran was service-connected for a left wrist disability, rated as 10 percent disabling, and a residual scar disability, rated as 10 percent disabling. The combined disability evaluation was 20 percent. See 38 C.F.R. § 4.25. As the Veteran did not have a single disability rated at least 60 percent disabling or a combined disability evaluation of at least 70 percent disabling prior to February 11, 2010, the Veteran did not meet the schedular requirements for consideration of a TDIU. 

Effective February 11, 2010, the Veteran was awarded service connection for a mental health disability with an initial disability rating assigned of 100 percent. A 100 percent rating under the Rating Schedule means that a veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). Accordingly, with respect to entitlement to a TDIU, the Board has considered only that portion of the relevant rating period when the Veteran is not already in receipt of a 100 percent disability rating, i.e., from February 11, 2010, forward. 

A grant of a 100 percent disability rating, however, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294. Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that a TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11229 (March 10, 2010) (withdrawing VAOPGCPREC 06-1999).

In his January 2008 application for disability benefits from the SSA, the Veteran indicated that he became unable to work in November 2007. The Veteran listed depression, hypertension, an enlarged heart, a detached retina, and the left wrist disability as the conditions that limit his ability to work. The Veteran listed his previous employment as a maintenance control clerk and a bus operator. 

In a June 2010 statement, the Veteran reported being unable to work due to his left wrist disability. In a second June 2010 statement, the Veteran reported being unable to work due to his depression, which manifested in difficulty concentrating, difficulty sleeping, racing thoughts, claustrophobia, and hearing voices. 
	
Upon VA general medical examination in June 2011, the Veteran reported that he was currently unemployed after he medically retired from work as a bus driver due to his wrist and hand disability. However, the VA examiner opined that the Veteran's left wrist disability did not cause a significant effect on his usual daily activities or occupational activities. 

In August 2011, the Veteran submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. In this form, the Veteran indicated that he last worked in 2000 as a bus driver, and became too disabled to work as of November 2008. The Veteran listed the left wrist disability as the sole disability that rendered him unemployable. 

Upon VA examination in July 2015, the Veteran reported previously working as a bus driver until 2000. The Veteran reported "not working since 2000 due to back pain [that] made it difficult to sit for prolonged periods necessary to drive the bus." Following examination, the VA examiner opined that the Veteran's left wrist disability "should not preclude employment or occupational duties with respect to light duty and sedentary activities." The VA examiner indicated that manual dexterity and upper extremity neurological function were not affected, but that the Veteran should avoid work with left upper extremity repetitive movements. 

The preponderance of the evidence demonstrates that the Veteran's left wrist and associated scar disabilities do not, by themselves, render the Veteran unable to secure or following substantially gainful employment at any point during the appeal period. Therefore, the Board finds that prior to February 11, 2010, referral of the Veteran's case to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis is not warranted. Additionally, the Board finds that SMC is not warranted from February 11, 2010, forward, and the Veteran's claim for a TDIU on or after February 11, 2010, is moot. 

The Veteran contends that he is unemployable due to his left wrist disability. As discussed in detail above, the Veteran reports chronic pain and stiffness in his left wrist that results in limited mobility, decreased functional capacity, and difficulty grasping, manipulating, lifting and carrying objects. Moreover, the Veteran's reported past occupational history involves activities that involve the adequate use both hands. 

The Veteran's contentions regarding unemployability, however, have not been consistent across the appeal period. Specifically, the Veteran has variously attributed his unemployability to different medical conditions, including those that are service-connected and those that are not service-connected. While a decision regarding entitlement to a TDIU must be made without consideration of non-service-connected conditions, the Veteran's own statements about his left wrist disability have been inconsistent. Notably, during the July 2015 VA examination for his left wrist, the Veteran did not attribute his unemployability to the left wrist disability, but instead to a non-service-connected back condition. This statement to the VA examiner contradicts the statements made in support of the appeal in which he attributes unemployability solely to his left wrist disability. 

In contrast to the Veteran's contentions, the clinical evidence indicates that the Veteran's left wrist disability does not significantly affect his ability to secure or follow substantially gainful employment. The evidence demonstrates that the Veteran experiences pain with movement, causing limited movement and decreased lifting and carrying capacity. However, these symptoms do not appear to significantly affect the Veteran's ability to perform occupational duties. The June 2011 VA examiner opined that the left wrist disability did not cause significant effects on the Veteran's usual daily or occupational activities. The July 2015 VA examiner opined that the left wrist disability would not preclude employment that involved light or sedentary activities. The July 2015 VA examiner specifically identified intact manual dexterity and neurological function, as well as the Veteran being right-hand dominant, as rationale for his opinion. 

The Board has considered all the lay and medical evidence and finds the opinions provided by the VA examiners more probative than those provided by Veteran. Both VA examiners reviewed the Veteran's claims file, conducted in-person interviews and examinations of the Veteran, and reported a history of the Veteran's symptomatology. Both VA examiners found the symptomatology associated with the left wrist and scar disabilities to not be of sufficient severity to significantly affect employability. The Board finds that the VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contentions that his service-connected disabilities render him unemployable. However, the competent and probative medical evidence of record does not support a finding of unemployability due to the service-connected left wrist and associated scar disabilities.

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the criteria for a TDIU prior to February 11, 2010, have not been met, to include consideration of whether referral for entitlement to a TDIU on an extraschedular basis is warranted. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
	


ORDER

Entitlement to an increased rating in excess of 10 percent disabling for a left wrist disability is denied. 

Entitlement to a TDIU prior to February 11, 2010, is denied. 

Entitlement to a TDIU from February 11, 2010, forward, is moot. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


